NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL

                                     OF FLORIDA

                                     SECOND DISTRICT

SEAN JENKINS,                        )
                                     )
             Appellant,              )
                                     )
v.                                   )      Case No. 2D17-2854
                                     )
STATE OF FLORIDA,                    )
                                     )
             Appellee.               )
                                     )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for
Charlotte County; Donald H. Mason,
Judge.

Sean Jenkins, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.



CRENSHAW, MORRIS, and BLACK, JJ., Concur.